DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-07-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 09-12-22.
Claims 1, 21 and 23 are amended.
Claims 21-23 are withdrawn.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US20090020758) in view of Okumura et al. (20170250124).
Re Claim 1, Lee show and disclose
A display panel comprising: 
a substrate (101, fig. 2); 
a first conductive layer (conductive layer 113 or 130d of conductive pads GP and DP, fig. 2) over the substrate; 
an insulating layer (120 or 160, fig. 2) covering a portion of the first conductive layer; and 
a second conductive layer (conductive layers on 113 or 130d, fig. 2) over the first conductive layer, the second conductive layer having multi-layered structure (fig. 2), the second conductive layer comprising a main part (center body, fig. 2), protrusion (protrusion, fig. 2) protruding the main part in a direction parallel to an upper surface of the substrate when viewed from a direction perpendicular to the upper surface of the substrate (from pad center toward pad edge ends, fig. 2);
Lee does not disclose 
the second conductive layer of the pad having a plurality of protrusions protruding from all sides, wherein an area defining each of the protrusion is smaller than an area defining the main part.
Okumura teaches a device wherein
 the second conductive layer of the pad having a plurality of protrusions protruding from all sides (second conductive layer 132 having a plurality of protrusions protruding from all sides, fig. 1A and 2; The pad 13 includes a first conductive layer 131 and a second conductive layer 132 fixed on the top surface of the first conductive layer 131 [0034], and A plurality of protrusion portions 132b can be provided on the four side surfaces of the body portion 132a, and protrude away from the side surfaces. All the protrusion portions 132b can be integrally formed with the body portion 132a [0039]), and an area defining each of the protrusion (protrusions 132b, fig. 2) is smaller than an area defining the main part (center body 132a, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use the same shape of the second conductive layer as taught by Okumura for second conductive layer of the conductive pad in the electronic device of Lee, in order to increase bonding strength between the conductive pad and solder bump for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 2, Lee show and disclose
The display panel of claim 1, wherein the substrate has a display area and a peripheral area outside the display area, and the first conductive layer and the second conductive layer locates in the peripheral area (The first base substrate 101 has a display area and a peripheral area that surrounds the display area. A plurality of pixels P are formed in the display area. A gate pad GP and a data pad DP receiving a driving signal that is provided to the pixel P are formed in the peripheral area, [0029]; fig. 2).
Re Claim 3, Lee show and disclose
The display panel of claim 1, wherein the insulating layer covers edge of the first conductive layer when viewed from the direction perpendicular to the upper surface of the substrate (fig. 2), and edge of the second conductive layer locates on the insulating layer when viewed from the direction perpendicular to the upper surface of the substrate (fig. 2).
Re Claim 4, Lee show and disclose
The display panel of claim 3, wherein a central portion of the first conductive layer directly contacts a central portion of the main part (fig. 2).
Re Claim 5, Lee show and disclose 
The display panel of claim 1, wherein at least a portion of the main part has a three-layered structure (fig. 2), and at least a portion of a protrusion of the plurality of protrusions has a two-layered structure (fig. 2).
Re Claim 9, Lee show and disclose
The display panel of claim 1, wherein at least a portion of the main part has a two-layered structure (fig. 2), and at least a portion of a protrusion of the plurality of protrusions has a single-layered structure (fig. 2).
Re Claim 10, Lee show and disclose
The display panel of claim 9, wherein the two-layered structure of the at least a portion of the main part is defined by a lower main layer and an upper main layer on the lower main layer (two top layers in the center, fig. 2), and the single-layered structure of the at least a portion of the protrusion is defined by a lower protrusion layer (two top layer on side edges, fig. 2).
Re Claim 11, Lee show and disclose
The display panel of claim 10, wherein the lower main layer and the lower protrusion layer (of 2nd layer from top, fig. 2) are integrally formed as a single unitary body.
Re Claim 17, Lee show and disclose
The display panel of claim 1, wherein the first conductive layer has a shape (a shape of center part of the top layer, fig. 2) corresponding to that of the main part.
Re Claim 18, Lee show and disclose
The display panel of claim 17, wherein an edge of the main part overlaps an edge of the first conductive layer when viewed from the direction perpendicular to the upper surface of the substrate (of bonding pad DP, fig. 2).
Re Claim 19, Lee show and disclose
The display panel of claim 17, wherein the plurality of protrusions are located outside an edge of the first conductive layer when viewed from the direction perpendicular to the upper surface of the substrate (fig. 2).
Re Claim 20, Lee show and disclose
The display panel of claim 1, wherein a width of at least one of the plurality of protrusions is less than a distance between the second conductive layer and a conductive layer (151, fig. 2) adjacent to the second conductive layer in a lateral direction from the second conductive layer.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Okumura et al. as applied to claim 1 above, further in view of HSU (US20090071699).
Re Claims 12-14, Lee and Okumura disclose
The display panel of claim 1,
Lee and Okumura do not disclose
wherein an uppermost layer of the second conductive layer comprises titanium; wherein etching rate of an uppermost layer of the second conductive layer is different from etching rate of a second-uppermost layer of the second conductive layer; wherein etching rate of an uppermost layer of the second conductive layer is less than etching rate of a second-uppermost layer of the second conductive layer.
HSU teaches a device wherein
an uppermost layer of the second conductive layer comprises titanium (a protective layer 36, which is made of Ti, is plated on the surfaces of the conductive pads 34, [0034]); etching rate of an uppermost layer of the second conductive layer (of titanium, [0034]) is different from etching rate of a second-uppermost layer of the second conductive layer (of copper pad layer, [032]); etching rate (of titanium) of an uppermost layer of the second conductive layer is less than etching rate (of copper) of a second-uppermost layer of the second conductive layer.
Therefore, it would have been obvious to one having ordinary skill in the art to use the titanium layer on the copper layer of the pad as taught by HSU in the electronic device of Lee, in order to get better protection for the bonding pad (titanium protective layer 36 of the copper pad 34, [0032] and [0034]) for the electronic device.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., in view of Okumura et al. as applied to claim 1 above, further in view of Lin et al. (US20150145130).
Re Claim 15, Lee and Okumura disclose
The display panel of claim 1, 
Lee and Okumura do not disclose
a conductive adhesive layer disposed over the second conductive layer; an integrated circuit device over the conductive adhesive layer and having a bump, the bump contacting the conductive adhesive layer.
Lin teaches a device wherein
a conductive adhesive layer disposed over the second conductive layer (a solder paste layer 301 is formed on a contact pad 101, [0041], fig. 7A); an integrated circuit device over the conductive adhesive layer and having a bump, the bump contacting the conductive adhesive layer (a semiconductor package containing solder bump structure described herein. A solder paste layer is formed on a contact pad prior to a disposition of a solder bump; [0018], fig. 7B).
Therefore, it would have been obvious to one having ordinary skill in the
art at the time the invention was made to use the solder paste on the surface of the bonding pad as taught by Lin in the electronic device of Lee, in order to improve bonding ability of the bonding pad for the electronic device; and since an IC chip with a solder ball for bonding to a contact pad is well-known and very common in the art. 

Allowable Subject Matter
Claims 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
wherein at least a portion of the main part has a three-layered structure, the three-layered structure of the at least a portion of the main part is defined by a lower main layer, an intermediate main layer on the lower main layer, and an upper main layer on the intermediate main layer, and at least a portion of a protrusion of the plurality of protrusions has a two-layered structure, the two-layered structure of the at least a portion of the protrusion is defined by a lower protrusion layer and an intermediate protrusion layer on the lower protrusion layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 6 and all claims dependent thereof patentable over art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848